ROSS, J.
I concur in the order of reversal, but I prefer withholding the decision of the question as to whether the defense of contributory negligence may ever be interposed in actions under the employers’ liability law or not until it is involved and fully presented. It is not made an issue in the present case, and that is the reason, as I understand it, why the Chief Justice holds the instructions submitting it to the jury to be reversible error. It is an abstract question so far as the issues of this case are concerned, and whatever is said about it as a defense is pure dictum.
BAKER, J., concurs.